DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed September 9, 2021.  Claims 1-4, 7-14, and 17-20 are pending in this case.  Claims 5-6 and 15-16 were previously canceled.  
Response to Arguments
Applicant's further arguments filed September 9, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1 and 11, in their current version, that nothing in the cited references teaches discloses or suggests a memory storing a token database of multi-layer tokens, each said multi-layer token including a plurality of encrypted data layers, a primary one of the encrypted data layers including a first encrypted data layer and a reference data value, the first of the encrypted data layers including a second of the encrypted data layers and a first data pointer, the second encrypted data layer including a second data pointer.
Examiner respectfully disagrees.
Dill teaches a memory storing a token database of tokens, each said multi-layer token including a plurality of encrypted data layers, a primary one of the encrypted data layers including a first encrypted data layer and a reference data value, the first of the encrypted data layers including a second of the encrypted data layers and a first data pointer, the second encrypted data layer including a second data pointer.  (abs, par 35, par 104 “-- The token registry database 202A may store and maintain issued or generated tokens as well as any other relevant information to the tokens. For example, /the token registry may include a token requestor identifier and an account identifier (e.g., PAN) for each token” (in other words, a pointer, a variable whose value is a location in the computer's memory). “The (in other words a rule – or a set list of what is allowed). “In some embodiments, different entities can communicate with and obtain services provided by the network token system 202 using their respective interfaces with the network token system 202.”, also par 33))  
Dill does not specifically teach that the tokens are multi-layer tokens.
Babonneau et al (US 2007/0058548) teaches that the tokens are multi-layer tokens (par 60 “multi-layer token bucket”).
It would be obvious to one of ordinary skill in the art to combine Dill with the multilayer tokens of Babonneau in order to obtain greater transaction security.
Applicant argues, regarding claim 1 and 11, as currently amended, that nothing in the cited references teaches discloses or suggests receive, via a first communications channel, a first authorization message including a first cryptographic key and a second data value; derive a first decrypted data layer from the one multi-laver token by decrypting the first encrypted data layer with the first cryptographic key; and validate the first data pointer of the first decrypted data layer by receiving confirmation of the first data pointer pointing to a database entry comprising the second data value.
Examiner respectfully disagrees.
Dill teaches discloses or suggests receive, via a first communications channel, a first authorization message ((par 23, 12 “payment token”, 13 “PAN based values and token based values”, 42 “After the token is received by the token requester, the token may be provided to a merchant to 
Dill does not specifically teach validate the first data pointer of the first decrypted data layer by receiving confirmation of the first data pointer pointing to a database entry comprising the second data value.
Mont teaches validate the first data pointer of the first decrypted data layer by receiving confirmation of the first data pointer pointing to a database entry comprising the second data value; (par 33-46 ”encrypting this complete encryption layer 210 to form the renewed encrypted data 221 of the new, second layer. Here, the encrypted data 221 of the new layer contains all of the encryption Secrets required to access encrypted data in the immediately pre ceding layer, in this case the first layer 210. This encryption is Suitably performed by the encrypting unit 21 according to available cryptographic techniques. (0046) In step 305 the renewed encrypted data 221 of the new Second layer is validated to form new context data 222.”)
Applicant argues, regarding claims 1 and 11, as currently amended, that nothing in the cited references teaches, discloses or suggests a memory storing a token database of multi-layer tokens, each said multi-layer token including a plurality of encrypted data layers, a primary one of the encrypted data layers including a first of the encrypted data layers, the first of the encrypted data layers including a database pointer and at least one rule.
Examiner respectfully disagrees.
Dill teaches a memory storing a token database of tokens (abs, par 35 “vaults store and manage tokens”). 
Dill teaches a database pointer and at least one rule. (par 104 “-- The token registry database 202A may store and maintain issued or generated tokens as well as any other relevant information to the tokens. For example, the token registry may include a token requestor identifier and an account identifier (e.g., PAN) for each token” (in other words, a pointer, a variable whose value is a location in the computer's memory). “The token registry database 202A and the token processing computer 202B may be configured to provide services associated with the token registry including, for example, payment account registration, token generation, token issuance, token authentication and activation, token exchange, token routing, token assurance level generation, token life-cycle management, and token processing to the entities that are registered with the network token system 202” (in other words a rule – or a set list of what is allowed). “In some embodiments, different entities can communicate with and obtain services provided by the network token system 202 using their respective interfaces with the network token system 202.”, also par 33).  
Babonneau et al (US 2007/0058548) teaches that the tokens are multi-layer tokens (par 60 “multi-layer token bucket”).
Mont teaches a primary encrypted data layer including the first encrypted data layer (par 22 “to repeatedly decrypt the encrypted data of each layer using the one or more encryption secrets of that layer until an original data is revealed.”)
It would be obvious to one of ordinary skill in the art to combine Dill and Babonneau with Mont in order to obtain greater transaction security.
Applicant argues regarding claims 1 and 11, that nothing in the cited references teaches, discloses, or suggests a first authorization message including a first cryptographic key and a second data value.
Examiner respectfully disagrees.
Dill does not specifically teach a first authorization message including a first cryptographic key and a second data value.
Mont teaches a first authorization message including a first cryptographic key and a second data value. (par 22 “to repeatedly decrypt the encrypted data of each layer using the one or more encryption secrets of that layer until an original data is revealed.” Also par 33-46 “receiving the encryption secret 213 from its secure location”)
Applicant argues regarding claims 1 and 11, that nothing in the cited references teaches, discloses, or suggests a first encrypted data layer and a reference data value, the first of the encrypted data layers including a second of the encrypted data layers and a first data pointer, the second encrypted data layer including a second data pointer; and receiving, via a first communications channel, a first authorization message. 
Examiner respectfully disagrees.
Dill teaches a first encrypted data layer and a reference data value, the first of the encrypted data layers including a second of the encrypted data layers and a first data pointer, the second encrypted data layer including a second data pointer; (abs, par 35, also par 104, 33 “when a token is passed to the payment processing network, the payment processing network can validate the token, exchange the token with the original 16-digit PAN, and provide a connection between authorization, risk, settlement and administration of the payment tokens”) and 
receive, via a first communications channel, a first authorization message (par 23, 12 “payment token”, 13 “PAN based values and token based values”, 42 “After the token is received by the token requester, the token may be provided to a merchant to conduct a payment transaction. The token may then be subsequently provided to an acquirer, payment-processing network, and/or an issuer in an authorization request message and/or clearing messages. In some cases, the token may be replaced by a real PAN before an authorization or clearing message is received by an issuer.”).
Applicant argues regarding claims 1 and 11, in their current version, that nothing in the cited references teaches, discloses, or suggests validating the first data pointer of the first decrypted data layer by receiving confirmation of the first data pointer pointing to a database entry comprising the second data value.
Examiner respectfully disagrees.
Dill does not specifically teach validating the first data pointer of the first decrypted data layer by receiving confirmation of the first data pointer pointing to a database entry comprising the second data value.
Mont teaches validating the first data pointer of the first decrypted data layer by receiving confirmation of the first data pointer pointing to a database entry comprising the second data value. (par 33-46 “The original user data 200 is suitably received in a clear readable form, for example as plain ASCII text. A first encryption layer 210 is formed by encrypting the user data 200 to produce encrypted data 211, which is suitably signed and time stamped to produce context data 212. The encrypted data 211 and the context data 212 are stored together in the storage unit 30. The encrypted data 211 is accessible by using an encryption secret 213 which is ideally stored securely separately. This first layer 210 suitably represents an innermost layer of the stored data. [0038] When it is desired to renew the innermost layer, then the currently stored encrypted data 211 and context data 212 are augmented by attaching the encryption secret 213, and the whole inner layer 210 is encrypted to form renewed encrypted data 221 of a second layer 220. The encrypted data 221 is preferably associated with context data 222, such as a digital signature and time stamp. The encryption secret 213 of the first layer can now be discarded at all instances outside the encrypted data 221. The encrypted data 221 is accessible with a new encryption secret 223, which is held securely separately.[0039] FIG. 2 also shows a third layer 230 which contains the whole of the second layer 220, which in turn contains the whole of the first layer 210. [0040] Many further evolutions of the stored data are formed as required during the storage term, 
Applicant argues regarding claims 1 and 11, that nothing in the cited references teaches, discloses, or suggests decrypting the second encrypted data layer of the first decrypted data layer with the second cryptographic key.
Examiner respectfully disagrees.
Mont teaches decrypting the second encrypted data layer of the first decrypted data layer with the second cryptographic key. (par 22 “repeatedly decrypt the encrypted data of each layer using the one or more encryption secrets of that layer until an original data is revealed”, also claim 30)
Applicant argues regarding claims 1 and 11, that nothing in the cited references teaches, discloses, or suggests receiving confirmation of the second data pointer pointing to a database entry comprising a maximum data value not less than the third data value.
Examiner respectfully disagrees.
Annan teaches receiving confirmation of the second data pointer pointing to a database entry comprising a maximum data value not less than the third data value. (par 73-74 “The counter value is updated to match any stored by the OATH validation server 36 tried counter value yielding an OTP validation to maintain synchronization between the counter values stored by the OATH validation server 36 and the mobile device 20”)
Applicant argues that is no motivation to combine the various references.
Examiner respectfully disagrees.
We note, firstly, that the references are in analogous fields.  When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. In re Dance, (CA FC) 48 USPQ2d 1635 (10/30/1998).  Further, express suggestion to substitute one equivalent technique for In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967).
Applicant argues, regarding claims 1-4, 7-14 and 17-20, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The claims recite authorizing a token for a transaction.
Specifically, the claims recite receiving an authorization message, validating a data pointer, receiving a second authorization message, and validating a second data pointer. This is a method of organizing human activity because authorizing a transaction for value is a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve authorizing a transaction for value which is a commercial or legal interaction.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the server and message processor and the communications device, merely implement the abstract idea. Specifically, computers and memory devices perform the steps or functions of receiving an authorization message, deriving a decrypted data layer, validating a data pointer, receiving a second authorization message, deriving a second decrypted data layer, and validating a second data pointer. The use of computers and memory devices as a tool to implement the abstract idea does not integrate the abstract 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. As discussed above, taking the claim elements separately, the server and the deriving of the decrypted layer perform the steps or functions of receiving an authorization message, validating a data pointer, 
Therefore, the use of these additional elements does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 101
Claims 1-4, 7-14 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-4 and 7-10 are directed to a server or system and claims 11-14 and 17-20 are directed toward a method. Therefore, the claims fall within the four statutory categories of invention. 
The claims recite authorizing a token for a transaction.
Specifically, the claims recite receiving an authorization message, validating a data pointer, receiving a second authorization message, and validating a second data pointer. This is a method of organizing human activity because authorizing a transaction for value is a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the server and message processor and the communications device, merely implement the abstract idea. Specifically, computers and memory devices perform the steps or functions of receiving an authorization message, deriving a decrypted data layer, validating a data pointer, receiving a second authorization message, deriving a second decrypted data layer, and validating a second data pointer. The use of computers and memory devices as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The further additional elements, “deriving a decrypted data layer,” and “deriving a second decrypted data layer,” do not involve improvements to the functioning of a computer, because they only involve using a computer as a tool to perform a mathematical calculation.  The additional elements do not involve improvements to the functioning of the computer or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. As discussed above, taking the claim elements separately, the server and the deriving of the decrypted layer perform the steps or functions of receiving an authorization message, validating a data pointer, receiving a second authorization message, and validating a second data pointer. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transferring assets based on carrying out a contract.
Therefore, the use of these additional elements does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims, 2-4 and 7-10, 12-14 and 17-20 further describe the abstract idea of authorizing a transaction for value. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dill et al (US 2015/0032626) in view of Babonneau et al (US 2007/0058548) further in view of Mont et al (US 2003/0056108) and Annan (US 2010/0106649).
Regarding claims 1 and 11 –
Dill teaches a message processing server (abs) comprising:
a memory storing a token database tokens, each said token including a plurality of encrypted data layers, a primary one of the encrypted data layers including a first encrypted data layer and a reference data value, the first of the encrypted data layers including a second of the encrypted data layers and a first data pointer, the second encrypted data layer including a second data pointer; (abs, par 104, 33, 35) and 
a message processor coupled to the memory and configured to:
receive, via a first communications channel, a first authorization message. (par 23, 12, 13, 42)
Dill does not specifically teach that the tokens are multi-layer tokens.
Babonneau teaches that the tokens are multi-layer tokens (par 60).
It would be obvious to one of ordinary skill in the art to combine Dill with the multilayer tokens of Babonneau in order to obtain greater transaction security.
Dill does specifically teach receive from a communications device an authentication request identifying a first data value; 
Mont teaches receive from a communications device an authentication request identifying a first data value. (par 33-46)
Dill does not specifically teach without exposing the reference data value outside the message processor, decrypt the primary encrypted data layer of one of the multi-laver tokens with a master cryptographic key.
Mont teaches without exposing the reference data value outside the message processor, decrypt the primary encrypted data layer of one of the multi-laver tokens with a master cryptographic key. (par 22, claim 30)
Dill does not specifically teach validate the authentication request from the first data value and the reference data value.
Mont teaches validate the authentication request from the first data value and the reference data value. (par 33-46)
Dill does not specifically teach validate the first data pointer of the first decrypted data layer by receiving confirmation of the first data pointer pointing to a database entry comprising the second data value.
Mont teaches validate the first data pointer of the first decrypted data layer by receiving confirmation of the first data pointer pointing to a database entry comprising the second data value. (par 33-46)
Dill does not specifically teach validate the second data pointer of the second decrypted data layer by receiving confirmation of the second data pointer pointing to a database entry comprising a maximum data value not less than the third data value. 
Mont teaches validate the second data pointer of the second decrypted data layer. (par 33-46)
Dill does not specifically teach a first authorization message including a first cryptographic key and a second data value.
Mont teaches a first authorization message including a first cryptographic key and a second data value. (par 33-46)
Dill does not specifically teach derive a first decrypted data layer from the one multi-layer token by decrypting the first encrypted data layer with the first cryptographic key.
Mont teaches derive a first decrypted data layer from the one multi-layer token by decrypting the first encrypted data layer with the first cryptographic key. (par 22, claim 30)
Dill does not specifically teach a second authorization message including a second cryptographic key and a third data value.
Mont teaches a second authorization message including a second cryptographic key and a third data value. (par 33-46)
Dill does not specifically teach derive a second decrypted data layer from the one multi-layer token by decrypting the second encrypted data layer of the first decrypted data layer with the second cryptographic key. 
Mont teaches derive a second decrypted data layer from the one multi-layer token by decrypting the second encrypted data layer of the first decrypted data layer with the second cryptographic key. (par 22, claim 30)
It would be obvious to one of ordinary skill in the art to combine Dill and Babonneau with Mont in order to obtain greater transaction security.
Dill does not specifically teach receiving confirmation of the second data pointer pointing to a database entry comprising a maximum data value not less than the third data value.
Annan teaches receiving confirmation of the second data pointer pointing to a database entry comprising a maximum data value not less than the third data value. (par 73-74)
Dill does not specifically teach a second communications channel the second communications channel being distinct from the first communications channel. 
Annan teaches a second communications channel the second communications channel being distinct from the first communications channel. (par 16-25).
It would be obvious to one of ordinary skill in the art to combine Dill and Babonneau with Mont and Annan in order to obtain greater transaction security.
Regarding claims 7 and 17 -
Dill teaches an authorized user database of authorized users, and wherein the first authorization message includes a first user identifier, and the message processor is configured to validate the first user identifier against the authorized user database. (par 176, 23, 12, 13, 42)
Regarding claims 8 and 18 -
Dill teaches the second authorization message includes a second user identifier, and the message processor is configured to validate the second user identifier against the authorized user database. (par 176, 23, 12, 13, 42)
Regarding claims 9 and 19 -
Dill teaches the first data pointer identifies a payer financial institution, the first authorization message identifies a payee financial institution, and the message processor is configured to validate the first data pointer by transmitting to one of the payer financial institution and the payee financial institution a funds transfer authorization including the first data pointer and authorizing a funds transfer from the payer financial institution to the payee financial institution in an amount of the second data 
Regarding claims 10 and 20 -
Dill teaches validating the second data pointer by transmitting to the one financial institution a funds transfer authorization including the second data pointer and authorizing a funds transfer from the payer financial institution to the payee financial institution in an amount of the third data value, and receiving from the one financial institution a confirmation of the funds transfer in the amount of the third data value. (par 104, 33, 109-111, 243)
Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dill et al (US 2015/0032626) in view of Babonneau et al (US 2007/0058548) and Mont et al (US 2003/0056108) further in view of Annan (US 2010/0106649) and Owens et al (US 2009/0198991).
Regarding claims 2 and 12 –
Dill and Babonneau in view of Mont and Annan teach as above.
Owens teaches that the token database includes a plurality of the first cryptographic keys each associated with respective one of the multi-layer tokens, (par 44) and the message processor is configured to, prior to receiving the first authorization message.
Mont teaches providing the communications device with the first cryptographic key associated with the one multi-layer token. (par 33-46)
It would be obvious to one of ordinary skill in the art to combine Dill with the multilayer tokens of Babonneau and the cryptographic keys of Mont and Owens in order to obtain greater transaction security.
Regarding claims 3 and 13 -
Owens teaches a registered user database comprising a plurality of user cryptographic keys, wherein the authentication request is cryptographically signed. (par 44)
Mont teaches that the message processor is configured to validate the cryptographically-signed authentication request with the user cryptographic key associated with an originator of the authentication request. (par 33-46)
Regarding claims 4 and 14 -
Annan teaches providing the communications device with the first cryptographic key via a communications channel distinct from the first communications channel. (par 19-25)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685